United States Securities and Exchange Commission Washington, D.C.20549 Form 12b-25 Notification of Late Filing (Check one): [ ] Form 10-K[ ] Form 20-F[ ] Form 11-K [ ] Form 10-Q[X] Form N-SAR[ ] Form N-CSR For the Period Ended:September 30, 2011 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Full Name of Registrant Giordano Investment Trust Former Name if Applicable Address of Principal Executive Office (Street & Number) 2530 Riva Road Suite 312 Annapolis, Maryland 21401 Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. { (a) the reasons described in reasonable detail in Part III of this { form could not be eliminated without unreasonable effort or { expense. { [X]
